Citation Nr: 1229965	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-20 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating, in excess of 20 percent, for residuals, dislocation, of the right talus with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel






INTRODUCTION

The Veteran had active service from March 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to an increased rating, in excess of 20 percent, for residuals, dislocation, of the right talus with traumatic arthritis.

Initially, the Board notes that the Veteran noted in his May 2010 VA Form 9 that he went for treatment at the Kansas City VA Medical Center (VAMC) on May 11, 2010 for an appointment with an orthopedic doctor regarding authorization for a new pair of work boots that fit over his ankle brace.  The Veteran further noted that the VA doctor detected no movement in the Veteran's right ankle indicating that the Veteran's condition had worsened.  The Board notes, however, that the May 2010 VA treatment records are not associated with the claims folder.  The Board further notes that VA has a duty to obtain all outstanding identified VA treatment records as such records are constructively in the possession of VA adjudicators during the consideration of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board finds that the Veteran's appeal must be remanded to obtain these treatment records.

The Board notes that the Veteran is service-connected for residuals, dislocation, of the right talus with traumatic arthritis, currently evaluated as 20 percent disabling.  In an October 2009 rating decision, as well as a subsequent November 2009 rating decision, the RO relied on an October 2009 VA examination in assigning the Veteran's 20 percent evaluation.  However, in his May 2010 VA Form 9, the Veteran asserted that his condition has increased in severity since the October 2009 VA examination.  Specifically, as noted above, the Veteran indicated that at a May 2010 appointment with a VA orthopedic doctor, there was no movement in the Veteran's right ankle indicating that the Veteran's condition had worsened since his October 2009 VA examination.  In this regard, the Board notes that VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected residuals, dislocation, of the right talus with traumatic arthritis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the Kansas City VAMC, from October 2009 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until it is determined that the records sought do not exist or that further efforts to obtain these records would be futile.

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected residuals, dislocation, of the right talus with traumatic arthritis.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

A complete rationale should be given for all opinions and conclusions expressed.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


